Slidell, C. J.,
(with whom concurred Campbell, J.,)
dissenting. I think there are circumstances in this case which bring it within the rule frequently recognized, that even if the allegations be indefinite, yet if it appears from the previous proceeding in the cause, that the opposite party had sufficient notice of the nature of the demand, or defence, intended to be advanced, and could not have been surprised, evidence to support such demand or defence will be received. See the cases collected in Hennen’s Digest, verbo Pleading, p. 1211, No. 2.
In the present case we find that in the deposition of a witness examined on the part of the plaintiffs, taken some months before the trial, the fact of a sale having been made by the person left in charge of the boat and lumber by plaintiffs’ agent, was sworn to; and at the trial of the cause it was proved by the plaintiffs’ witnesses, on their direct examination, that the agent had full authority to sell the lumber any where on his voyage down the river, from the State of Mississippi to New Orleans; that this agent had stated to divers persons living in the neighborhood that they might buy from Pearson,, the person left by him in charge, any lumber they might want, and that Pearson had sold portions of the lumber to two neighbors of the defendant, delivered the lumber and received the money.
It is proper to observe that no application for continuance on the ground of surprise was made by the plaintiffs. If there had been, and the application had been refused, a different case might have been presented, upon which no opinion need be now given.
Upon the merits, I consider the evidence offered by the defendant, coupled with that offered by the plaintiffs, sufficient to justify the decree of the Court below dismissing the plaintiffs’ action.
For the above reasons I think the judgment should be affirmed.